 



EXHIBIT 10.09
FLEXTRONICS INTERNATIONAL LTD.
2004 Award Plan for New Employees
As Adopted October 21, 2004 and as Amended November 1, 2004, May 11, 2005 and
February 1, 2007
     1. PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through grants of Awards. Capitalized terms not defined in the text are defined
in Section 20.
     2. SHARES SUBJECT TO THE PLAN.
          2.1 Number of Shares Available. Subject to Sections 2.2 and 15, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be ten million (10,000,000) Shares plus shares that are subject
to issuance upon exercise of an Award but cease to be subject to such Award for
any reason other than exercise of such Award. At all times the Company shall
reserve and keep available a sufficient number of Shares as shall be required to
satisfy the requirements of all outstanding Awards granted under this Plan. No
more than the lesser of (i) the number of Shares reserved hereunder, or
(ii) seven million (7,000,000) Shares, shall be available to be issued and
outstanding at any point in time to employees in the Canadian province of
Quebec.
          2.2 Adjustment of Shares. Should any change be made to the Shares
issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Shares as a class without the Company’s receipt of
consideration, then appropriate adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan, and (ii) the number
and/or class of securities and price per Share in effect under each Award
outstanding under Sections 5 and 7. Such adjustments to the outstanding Awards
are to be effected in a manner which shall preclude the enlargement or dilution
of rights and benefits under such Awards, provided, however, that (i) fractions
of a Share will not be issued but will be replaced by a cash payment equal to
the Fair Market Value of such fraction of a Share, as determined by the
Committee, and (ii) no such adjustment shall be made if as a result, the
Exercise Price would fall below the par value of a Share and if such adjustment
would but for this paragraph (ii) result in the Exercise Price being less than
the par value of a Share, the Exercise Price payable shall be the par value of a
Share. The adjustments determined by the Committee shall be final, binding and
conclusive.
     3. ELIGIBILITY. Awards may be granted only to persons who (a) were not
previously an employee or director of the Company or any Parent or Subsidiary of
the Company or (b) have either (i) completed a period of bona fide
non-employment by the Company, and any Parent or Subsidiary of the Company, of
at least 1 year, or (ii) are returning to service as an

 



--------------------------------------------------------------------------------



 



employee of the Company, or any Parent or Subsidiary of the Company, after a
period of bona fide non-employment of less than 1 year due to the Company’s
acquisition of such person’s employer; and then only as an incentive to such
persons entering into employment with the Company or any Parent or Subsidiary of
the Company. A person eligible for an Award under this Plan may be granted more
than one Award under this Plan.
     4. ADMINISTRATION.
          4.1 Committee Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Among
its powers the Committee will have the authority to:
               (a) construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;
               (b) prescribe, amend and rescind rules and regulations relating
to this Plan or any Award;
               (c) select persons to receive Awards;
               (d) determine the form and terms of Awards;
               (e) determine the number of Shares or other consideration subject
to Awards;
               (f) determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of, or as alternatives to,
other Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent or Subsidiary of the Company;
               (g) grant waivers of Plan or Award conditions;
               (h) determine the vesting, exercisability and payment of Awards;
               (i) correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;
               (j) determine whether an Award has been earned; and
               (k) make all other determinations necessary or advisable for the
administration of this Plan.
          4.2 Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan.

2



--------------------------------------------------------------------------------



 



          4.3 Committee Composition. The grant of any Award shall not be
effective unless: (a) if the grant is made by the Board, then it must be
approved by a majority of the Independent Directors on the Board; and (b) if the
grant is made by the Committee, then the Committee must be comprised solely of
Independent Directors (except as otherwise permitted under the rules of the
NASD).
     5. OPTIONS. The Committee may grant Options (which will be nonqualified
stock options (“NQSOs”)) to eligible persons and will determine the number of
Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
          5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
NQSO (“STOCK OPTION AGREEMENT”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.
          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.
          5.3 Exercise Period. Options may be exercisable within the times or
upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted (five (5) years from the date the Option is granted in the case of any
Option granted to a person who is not an employee of the Company or any Parent
or Subsidiary of the Company on the date of grant of that Option). The Committee
also may provide for Options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.
          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted; provided that in no event may the
Exercise Price of an Option be less than the par value of the Shares.
          5.5 Method of Exercise.
               (a) Options may be exercised only by delivery to the Company (or
as the Company may direct) of a written stock option exercise agreement (the
“Exercise Agreement”) (in the case of a written Exercise Agreement, in the form
approved by the Board or the Committee, which need not be the same for each
Participant), in each case stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.

3



--------------------------------------------------------------------------------



 



               (b) A written Exercise Agreement may be communicated
electronically through the use of such security device (including, without
limitation, any logon identifier, password, personal identification number,
smartcard, digital certificate, digital signature, encryption device, electronic
key, and/or other code or any access procedure incorporating any one or more of
the foregoing) as may be designated by the Board or the Committee for use in
conjunction with the Plan from time to time (“Security Device”), or via an
electronic page, site, or environment designated by the Company which is
accessible only through the use of such Security Device, and such written
Exercise Agreement shall thereby be deemed to have been sent by the designated
holder of such Security Device. The Company (or its agent) may accept and act
upon any written Exercise Agreement issued and/or transmitted through the use of
the Participant’s Security Device (whether actually authorized by the
Participant or not) as his authentic and duly authorized Exercise Agreement and
the Company (or its agent) may treat such Exercise Agreement as valid and
binding on the Participant notwithstanding any error, fraud, forgery, lack of
clarity or misunderstanding in the terms of such Exercise Agreement. All written
Exercise Agreements issued and/or transmitted through the use of the
Participant’s Security Device (whether actually authorized by the Participant or
not) are irrevocable and binding on the Participant upon transmission to the
Company (or as the Company may direct) and the Company (or its agent) shall be
entitled to effect, perform or process such Exercise Agreement without the
Participant’s further consent and without further reference to the Participant.
               (c) The Company’s records of the Exercise Agreements (whether
delivered or communicated electronically or in printed form), and its record of
any transactions maintained by any relevant person authorized by the Company
relating to or connected with the Plan, whether stored in audio, electronic,
printed or other form, shall be binding and conclusive on the Participant and
shall be conclusive evidence of such Exercise Agreements and/or transactions.
All such records shall be admissible in evidence and, in the case of a written
Exercise Agreement which has been communicated electronically, the Participant
shall not challenge or dispute the admissibility, reliability, accuracy or the
authenticity of the contents of such records merely on the basis that such
records were incorporated and/or set out in electronic form or were produced by
or are the output of a computer system, and the Participant waives any of his
rights (if any) to so object.
          5.6 Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:
               (a) If the Participant is Terminated for any reason except death
or Disability, then the Participant may exercise such Participant’s Options only
to the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event no later than the expiration date of the Options.
               (b) If the Participant is Terminated because of the Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of the Participant’s Disability),
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the

4



--------------------------------------------------------------------------------



 



Termination Date and must be exercised by the Participant (or the Participant’s
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date (or such shorter or longer time period not exceeding
five (5) years as may be determined by the Committee), but in any event no later
than the expiration date of the Options.
               (c) If the Participant is terminated for Cause, then the
Participant’s Options shall expire on such Participant’s Termination Date, or at
such later time and on such conditions as are determined by the Committee (but
in any event, no later than the expiration date of the Options).
          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.
          5.8 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted, and provided further that the exercise period of
any Option may not in any event be extended beyond the period specified in
Section 5.3.
     6. PAYMENT FOR SHARE PURCHASES.
          6.1 Payment. Subject to compliance with all applicable laws and
regulations, payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:
               (a) by cancellation of indebtedness of the Company to the
Participant;
               (b) by waiver of compensation due or accrued to the Participant
for services rendered;
               (c) with respect only to purchases upon exercise of an Option,
and provided that a public market for the Company’s Shares exists: through a
“same day sale” commitment from the Participant and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD DEALER”)
whereby the Participant irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price, and whereby
the NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or
               (d) conversion of a convertible note issued by the Company, the
terms of which provide that it is convertible into Shares issuable pursuant to
the Plan (with the principal amount and any accrued interest being converted and
credited dollar for dollar to the payment of the Exercise Price); or
               (e) by any combination of the foregoing.

5



--------------------------------------------------------------------------------



 



     7. TRANSFERABILITY/EXERCISABILITY.
          7.1 Transfer and Assignment. No Option granted under this Plan, or any
interest therein, or any right to receive a Stock Bonus (prior to the issuance
of Shares thereunder) will be transferable or assignable by a Participant, and
no such Option or right may be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution or as
determined by the Committee and set forth in the applicable Award or Stock
Option Agreement. Notwithstanding the foregoing, and subject to compliance with
all applicable laws and regulations, (i) Participants may transfer or assign
their Options to Family Members through “permitted transfer;” as defined below,
and (ii) if the terms of the applicable instrument evidencing the grant of an
Option so provide, Participants who reside outside of the United States and
Singapore may assign their Options to a financial institution outside of the
United States and Singapore that has been approved by the Committee, in
accordance with the terms of the applicable instrument. The Participant shall be
solely responsible for effecting any such assignment, and for ensuring that such
assignment is valid, legal and binding under all applicable laws and
regulations. The Committee shall have the discretion to adopt such rules as it
deems necessary to ensure that any assignment is in compliance with all
applicable laws and regulations.
          7.2 Exercisability. Unless otherwise restricted by the Committee, an
NQSO shall be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has, subject to compliance with all
applicable laws and regulations, acquired the NQSO by “permitted transfer;” as
defined below, and (ii) after Participant’s death, by the legal representative
of the Participant’s heirs or legatees.
          7.3 “Permitted transfer” means any transfer of an interest in such
NQSO by gift or domestic relations order effected by the Participant during the
Participant’s lifetime. A permitted transfer shall not include any transfer for
value; provided that the following shall, subject to compliance with all
applicable laws and regulations, be permitted transfers and shall not be
considered to be transfers for value: (a) a transfer under a domestic relations
order in settlement of marital property rights or (b) a transfer to an entity in
which more than fifty percent of the voting interests are owned by Family
Members or the Participant in exchange for an interest in that entity.
     8. STOCK BONUSES. A Stock Bonus is a grant of Shares by the Company to an
individual who has satisfied the terms and conditions set by the Committee on
the making of such grant. The Committee will determine to whom a grant may be
made, the number of Shares that may be granted, the restrictions to the making
of such grant, and all other terms and conditions of the Stock Bonus. The
conditions to grant may be based upon completion of a specified number of years
of service with the Company or upon completion of the performance goals as set
out by the Committee. Grants of Stock Bonuses may vary from Participant to
Participant and between groups of Participants. Prior to the grant of a Stock
Bonus, the Committee shall: (a) determine the nature, length and starting date
of any Performance Period that may be a condition precedent to grant of a Stock
Bonus; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares that may be
awarded to the Participant. Prior to the grant of any Stock Bonus,

6



--------------------------------------------------------------------------------



 



the Committee shall determine the extent to which such Stock Bonus has been
earned. Performance Periods may overlap and Participants may participate
simultaneously with respect to Stock Bonuses that are subject to different
Performance Periods and having different performance goals and other criteria.
Participants shall be required to pay the par value for any Shares issued as a
Stock Bonus.
     9. WITHHOLDING TAXES.
          9.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
          9.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion, and subject to compliance with all applicable laws and regulations,
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and will be in writing in a form acceptable to the Committee.
     10. PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the
rights of a shareholder with respect to any Shares until the Shares are issued
to the Participant. After Shares are issued to the Participant, the Participant
will be a shareholder and have all the rights of a shareholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares.
     11. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
     12. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from
time to time and subject to compliance with all applicable laws and regulations,
authorize the Company, with the consent of the respective Participants, to issue
new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Committee may at any time and subject to compliance with
all applicable laws and regulations buy from a Participant an Award previously
granted with payment in cash, Shares or other consideration, based on such terms
and conditions as the Committee and the Participant may agree.

7



--------------------------------------------------------------------------------



 



     13. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable foreign,
federal and state securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
upon which the Shares may then be listed or quoted, as they are in effect on the
date of grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any law or ruling of any
governmental body that the Company determines to be necessary or advisable. The
Company will be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state securities laws, stock exchange or automated quotation system, and
the Company will have no liability for any inability or failure to do so.
     14. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
     15. CORPORATE TRANSACTIONS.
          15.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the shareholders of the Company or their relative share
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the shareholders of the Company immediately prior to such merger
(other than any shareholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction (each, a “CORPORATE TRANSACTION”), each Option which is at
the time outstanding under this Plan shall automatically accelerate so that each
such Option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable with respect to the total number
of Shares at the time subject to such Option and may be exercised for all or any
portion of such Shares. However, subject to the specific terms of a
Participant’s Award Agreement, an outstanding Option under this Plan shall not
so accelerate if and to the extent: (i) such Option is, in connection with the
Corporate Transaction, either to be assumed by the successor corporation or
parent thereof or to be replaced with a comparable Option to purchase shares of
the capital stock of the successor corporation or parent thereof, (ii) such
Option is to be replaced with a cash incentive program of the successor
corporation which preserves the Option

8



--------------------------------------------------------------------------------



 



spread existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
such Option or (iii) the acceleration of such Option is subject to other
limitations imposed by the Committee at the time of the Option grant. The
determination of Option comparability under clause (i) above shall be made by
the Committee, and its determination shall be final, binding and conclusive.
          15.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 15 or other
specific terms of a Participant’s Award Agreement, in the event of the
occurrence of any Corporate Transaction described in Section 15.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.
          15.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Exercise Price and the number and nature of Shares issuable
upon exercise of any such Option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing Option, such new Option may be granted
with a similarly adjusted Exercise Price.
     16. EFFECTIVE DATE AND SHAREHOLDER APPROVAL. This Plan may be submitted by
the Board for approval by the shareholders of the Company (excluding Shares
issued pursuant to this Plan that are still held by Participants as of the
record date established for purposes of such approval), consistent with
applicable laws, at any time after the date this Plan is adopted by the Board.
     17. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if later, the date of shareholder approval. This Plan
and all agreements thereunder shall be governed by and construed in accordance
with the laws of the State of California.
     18. AMENDMENT OR TERMINATION OF PLAN. The Board has complete and exclusive
power and authority to amend or modify the Plan (or any component thereof) in
any respect, or all respects, whatsoever. However, no such amendment or
modification shall adversely affect rights and obligations with respect to
Options at the time outstanding under the Plan, unless the Participant consents
to such amendment. The Board may at any time terminate or amend this Plan in any
respect, including without limitation amendment of any form of Award Agreement
or instrument to be executed pursuant to this Plan.

9



--------------------------------------------------------------------------------



 



     19. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
     20. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:
     “AWARD” means any Options or shares from Stock Bonuses granted under this
Plan.
     “AWARD AGREEMENT” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
     “BOARD” means the Board of Directors of the Company.
     “CAUSE” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company or (c) a failure to materially perform the customary
duties of the employee’s employment.
     “CODE” means the Internal Revenue Code of 1986, as amended.
     “COMMITTEE” means the Board or an “independent compensation committee” (as
such term is defined for purposes of the rules of the National Association of
Securities Dealers, Inc.).
     “COMPANY” means Flextronics International Ltd. or any successor
corporation.
     “DISABILITY” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
     “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
     “EXERCISE PRICE” means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option.
     “FAIR MARKET VALUE” means, as of any date, the value of the Shares
determined as follows:
               (a) if such Shares are then quoted on the Nasdaq National Market,
the closing price of such Shares on the Nasdaq National Market on the date of
determination as reported in The Wall Street Journal;
               (b) if such Shares are publicly traded and are then listed on a
national securities exchange, the closing price of such Shares on the date of
determination on the principal national securities exchange on which the Shares
are listed or admitted to trading as reported in The Wall Street Journal;

10



--------------------------------------------------------------------------------



 



               (c) if such Shares are publicly traded but are not quoted on the
Nasdaq National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on the date
of determination as reported in The Wall Street Journal; or
               (d) if none of the foregoing is applicable, by the Committee in
good faith.
     “FAMILY MEMBER” includes any of the following:
               (a) child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Participant, including any such person with such relationship to the
Participant by adoption;
               (b) any person (other than a tenant or employee) sharing the
Participant’s household;
               (c) a trust in which the persons in (a) and (b) have more than
fifty percent of the beneficial interest;
               (d) a foundation in which the persons in (a) and (b) or the
Participant control the management of assets; or
               (e) any other entity in which the persons in (a) and (b) or the
Participant own more than fifty percent of the voting interest.
     “HOSTILE TAKE-OVER” means a change in ownership of the Company effected
through the following transaction:
               (a) the direct or indirect acquisition by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders which the Board does not
recommend such shareholders to accept, and
               (b) the acceptance of more than fifty percent (50%) of the
securities so acquired in such tender or exchange offer from holders other than
Insiders.
     “INDEPENDENT DIRECTOR” has the meaning given such term under the Rules of
the National Association of Securities Dealers, Inc. as in effect at the time of
grant of any Award. For convenience, as of the date of adoption of the Plan, the
Rules of the National Association of Securities Dealers, Inc. define
“independent director” as a person other than an officer or employee of the
Company or any Subsidiary or any other individual having a relationship which,
in the opinion of the Board, would interfere with the exercise of independent
judgment in carrying out the responsibilities of a director. As of the date of
adoption of the Plan, the Rules of

11



--------------------------------------------------------------------------------



 



the National Association of Securities Dealers, Inc. go on to provide that the
following persons shall not be considered as an “independent director”:
               (a) a director who is, or at any time during the past three
(3) years was, employed by the Company or by any Parent or Subsidiary;
               (b) a director who accepted or who has a Related Party who
accepted any payments from the Company or any Parent or Subsidiary in excess of
$60,000 during any period of twelve (12) consecutive months within the three
(3) years preceding the determination of independence, other than the following:
                    (i) compensation for service on the Board or a committee of
the Board;
                    (ii) Payments arising solely from investments in the
Company’s securities;
                    (iii) compensation paid to a Related Party who is a
non-executive employee of the Company or a Parent or Subsidiary;
                    (iv) benefits under a tax-qualified retirement plan, or
non-discretionary compensation;
                    (v) loans from a financial institution provided that the
loans (A) were made in the ordinary course of business, (B) were made on
substantially the same terms, including interest rates and collateral, as those
prevailing at the time for comparable transactions with the general public,
(C) did not involve more than a normal degree of risk or other unfavorable
factors, and (D) were not otherwise subject to the specific disclosure
requirements of SEC Regulation S-K, Item 404;
                    (vi) payments from a financial institution in connection
with the deposit of funds or the financial institution acting in an agency
capacity, provided such payments were (A) made in the ordinary course of
business; (B) made on substantially the same terms as those prevailing at the
time for comparable transactions with the general public; and (C) not otherwise
subject to the disclosure requirements of SEC Regulation S-K, Item 404; or
                    (vii) loans permitted under Section 13(k) of the Exchange
Act.
               (c) a director who is a Related Party of an individual who is, or
at any time during the past three years was, employed by the Company or by any
Parent or Subsidiary as an executive officer. Immediate family includes a
person’s spouse, parents, children, siblings, mother-in-law, father-in-law,
brother-in-law, sister-in-law, son-in-law, daughter-in-law, and anyone who
resides in such person’s home;
               (d) a director who is, or has a Related Party who is, a partner
in, or a controlling shareholder or an executive officer of, any organization to
which the Company made, or from which the Company received, payments for
property or services in the current or any of

12



--------------------------------------------------------------------------------



 



the past three fiscal years that exceed 5% of the recipient’s consolidated gross
revenues for that year, or $200,000, whichever is more, other than the
following:
                    (i) payments arising solely from investments in the
Company’s securities; or
                    (ii) payments under non-discretionary charitable
contribution matching programs.
               (e) a director of the Company who is, or has a Related Party who
is, employed as an executive officer of another entity where at any time during
the past three (3) years any of the executive officers of the Company serve on
the compensation committee of such other entity; or
               (f) a director who is, or has a Related Party who is, a current
partner of the Company’s outside auditor, or was a partner or employee of the
Company’s outside auditor who worked on the Company’s audit at any time during
any of the past three (3) years.
     “INSIDER” means an officer or director of the Company or any other person
whose transactions in the Company’s Shares are subject to Section 16 of the
Exchange Act.
     “OPTION” means an award of an option to purchase Shares pursuant to
Section 5.
     “PARENT” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing more than 50% of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
     “PARTICIPANT” means a person who receives an Award under this Plan.
     “PERFORMANCE FACTORS” means the factors selected by the Committee from
among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
     (a) Net revenue and/or net revenue growth;
     (b) Earnings before income taxes and amortization and/or earnings before
income taxes and amortization growth;
     (c) Operating income and/or operating income growth;
     (d) Net income and/or net income growth;
     (e) Earnings per share and/or earnings per share growth;
     (f) Total stockholder return and/or total stockholder return growth;
     (g) Return on equity;

13



--------------------------------------------------------------------------------



 



     (h) Operating cash flow return on income;
     (i) Adjusted operating cash flow return on income;
     (j) Economic value added; and
     (k) Individual confidential business objectives.
     “PERFORMANCE PERIOD” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Awards.
     “PLAN” means this Flextronics International Ltd. 2004 Award Plan for New
Employees, as amended from time to time.
     “RELATED PARTY” means a person’s spouse, parents, children and siblings,
whether by blood, marriage or adoption, or anyone residing in such person’s
home.
     “SEC” means the Securities and Exchange Commission.
     “SECURITIES ACT” means the Securities Act of 1933, as amended.
     “SHARES” means ordinary shares of par value S$0.01 each in the capital of
the Company reserved for issuance under this Plan, as adjusted pursuant to
Sections 2 and 15, and any successor security.
     “STOCK BONUS” means an award of Shares pursuant to Section 8.
     “SUBSIDIARY” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing more
than 50% of the total combined voting power of all classes of stock in one of
the other corporations in such chain.
     “TAKE-OVER PRICE” means the greater of (a) the Fair Market Value per Share
on the date the particular Option to purchase Shares is surrendered to the
Company in connection with a Hostile Take-Over or (b) the highest reported price
per Share paid by the tender offeror in effecting such Hostile Take-Over.
However, if the surrendered Option is an ISO, the Take-Over Price shall not
exceed the clause (a) price per Share.
     “TERMINATION” or “TERMINATED” means, for purposes of this Plan with respect
to a Participant, that the Participant has for any reason ceased to provide
services as an employee to the Company or a Parent or Subsidiary of the Company.
An employee will not be deemed to have ceased to provide services in the case of
(i) sick leave, (ii) military leave, or (iii) any other leave of absence
approved by the Committee, provided, that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting

14



--------------------------------------------------------------------------------



 



suspension of vesting of the Award while on leave from the employ of the Company
or a Subsidiary as it may deem appropriate, except that in no event may an
Option be exercised after the expiration of the term set forth in the Stock
Option Agreement. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “TERMINATION DATE”).

15